Citation Nr: 1813989	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left arm disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disability.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disability.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left foot disability.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to an initial rating in excess of 50 percent for mood disorder, excluding the period from April 6, 2017, to June 30, 2017, during which the Veteran was in receipt of a temporary total disability rating under 38 C.F.R. § 4.29.

10.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R. S.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1983 to November 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2010, August 2012, and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded some of the issues on appeal in June 2014 so that the Veteran could be scheduled for a hearing before a member of the Board.  The Veteran testified at a hearing before the undersigned in September 2017.  A transcript of the hearing is associated with the record.  Therefore, the June 2014 Board remand directives have been completed.  See 38 U.S.C. § 5103A(b) (2012); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Following the most recent adjudication of the issues on appeal by the Agency of Original Jurisdiction (AOJ), additional evidence, to include VA treatment records, was associated with the record.  In a February 2018 statement, the Veteran's representative waived initial consideration of the evidence by the AOJ.  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2017).

The issues of entitlement to an initial rating in excess of 50 percent for mood disorder, entitlement to SMC based on the need for regular aid and attendance, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 1994 rating decision denied the Veteran's claim for entitlement to service connection for a back disability, to include as secondary to the service-connected injury to the left anterior femoral cutaneous nerve; the Veteran did not timely appeal the denial; and new and material evidence was not received as to the issue within the one-year appeal period following issuance of the February 1994 rating decision.

2.  A November 1999 rating decision denied the Veteran's petition to reopen the previously denied claim for entitlement to service connection for a back disability and his claim for entitlement to service connection for a left hip disability, to include as secondary to the service-connected injury to the left anterior femoral cutaneous nerve; the Veteran did not timely appeal the denial; and new and material evidence was not received as to the issue within the one-year appeal period following issuance of the November 1999 rating decision.

3.  A February 2003 rating decision denied the Veteran's petition to reopen the previously denied claim for entitlement to service connection for a back disability; the Veteran timely appealed the denial; an October 2003 statement of the case continued the denial of the Veteran's petition; and the Veteran did not timely file a substantive appeal following issuance of the October 2003 statement of the case.

4.  A July 2006 Board decision denied the Veteran's claims for entitlement to service connection for a left hip disability, a right hip disability, nerve damage to the left arm, nerve damage to the left shoulder and nerve damage to the left foot; the Veteran has not submitted a motion for reconsideration of the July 2006 Board decision and did not timely appeal that decision.

5.  The April 2010 rating decision denied the Veteran's claim for entitlement to service connection for a chronic disability of the right knee; the Veteran did not timely appeal the denial; and new and material evidence was not received as to the issue within the one-year appeal period following issuance of the April 2010 rating decision.

6.  Evidence received since the February 2003 rating decision relevant to the issue of entitlement to service connection for a back disability either is not new or is new but is not material and does not raise a reasonable possibility of substantiating the claim.

7.  Evidence received since the July 2006 Board decision relevant to the issues of entitlement to service connection for a left hip disability, a right hip disability, a left arm disability, a left shoulder disability, and a left foot disability either is not new or is new but is not material and does not raise a reasonable possibility of substantiating the claims.

8.  Evidence received since the April 2010 rating decision relevant to the issue of entitlement to service connection for a right knee disability is new and raises a reasonable possibility of substantiating the claim.

9.  The probative evidence of record does not indicate that it is at least as likely as not that the Veteran's current right knee disability is causally related to his active service, is caused by or proximately due to his service-connected disabilities, or is aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision is final.  38 U.S.C. § 7105 (1991); 38 C.F.R. 3.104, 20.302, 20.1103 (1993).  

2.  The November 1999 rating decision is final.  38 U.S.C. § 7105 (1991); 38 C.F.R. 3.104, 20.302, 20.1103 (1999).  

3.  The February 2003 rating decision is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2002).

4.  The July 2006 Board decision is final.  38 U.S.C. § 7104 (2002); 38 C.F.R. § 20.1100 (2006).

5.  The April 2010 rating decision is final.  38 U.S.C. § 7105 (2003); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2009).

6.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a left shoulder disability; therefore, the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

7.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a left arm disability; therefore, the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

8.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a back disability; therefore, the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

9.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a left hip disability; therefore, the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

10.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a right hip disability; therefore, the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

11.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a left foot disability; therefore, the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

12.  New and material evidence having been received, the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

13.  The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C. §§ 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board reopens the previously denied claim for entitlement to service connection for a right knee disability.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

As to the other issues decided herein, VA's duty to notify was satisfied by letters dated in November 2009 and December 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and identified and available private treatment records relevant to the issues decided herein have been associated with the record, as have lay statements from the Veteran and others.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The duty to assist also includes providing a VA examination or opinion when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4) (2017).  In this case, the Board herein finds that new and material evidence has not been received to reopen the previously denied claims for entitlement to service connection for a left shoulder disability, a left arm disability, a back disability, a left hip disability, a right hip disability, and a left foot disability.  Therefore, a VA examination is not required and any question as to the adequacy of any VA examination or opinion that has been provided in relation to those petitions to reopen the previously denied claims is not a viable issue on appeal.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007); 38 C.F.R. § 3.159(c)(4)(iii).

As to the reopened claim for entitlement to service connection for a right knee disability, the Veteran was provided VA examinations in March 2010, May 2013, and December 2014, and an addendum opinion was obtained in September 2015.  The examiners who conducted the March 2010 and May 2013 VA examinations and the examiner who conducted the December 2014 VA examination and provided the September 2015 addendum opinion reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's current right knee disability, providing supporting explanation and rationale for all conclusions reached.  The examiners provided the information necessary to render a decision on the claim.  Therefore, the Board finds the examinations and addendum opinion to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for the disabilities at issue on appeal.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the issues decided herein was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria - Reopening of Previously Denied Claims

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  In addition, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C. §§ 7103(a), 7104; 38 C.F.R. § 20.1100(a).  An exception to these rules is provided in 38 U.S.C. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously considered by VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

Previously Denied Claims

The Veteran submitted an original claim for entitlement to service connection for a back disability in April 1993.  In that claim, he argued that the back disability was aggravated by his service-connected injury to the left anterior femoral cutaneous nerve.  See VA Form 21-4138, Statement in Support of Claim, received in April 1993.  The RO denied the Veteran's claim in the February 1994 rating decision.  In so doing, the RO noted that the service treatment records are negative for evidence of any back injury, and that no back injury was shown within one year of separation from active service such that service connection could be granted on a presumptive basis.  The RO further found, "there is no reasonable probability that a localized injury to a nerve, which is sensory only in function, would produce any gait disturbance or otherwise play a causative role in development of the lower back."

The RO notified the Veteran of the February 1994 rating decision in a letter dated in March 1994.  The letter was enclosed with a VA Form 4107, Your Rights to Appeal our Decision.  The Veteran did not submit a timely notice of disagreement as to the issue.  In addition, the evidence received within the one-year period following notice of the February 1994 rating decision was not material to the issue of entitlement to service connection for a back disability.  As such, the Veteran did not timely appeal the February 1994 rating decision's denial of entitlement to service connection for a back disability.  See 38 C.F.R. §§ 3.156, 20.201, 20.302.  The February 1994 rating decision is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

In July 1999, VA received from the Veteran a petition to reopen the claim for entitlement to service connection for a back disability and an original claim for entitlement to service connection for a left hip disability.  See VA Form 21-4138 received in July 1999.  In the November 1999 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim and his claim for entitlement to service connection for a left hip disability.  In denying the petition to reopen the previously denied claim, the RO explained that the evidence received since the previous denial was new, but was not directly relevant to the issue.  In denying the left hip claim, the RO explained that the evidence did not establish any relationship between a left hip condition and the Veteran's service-connected injury to the left anterior femoral cutaneous nerve.  It noted that a VA examination provided in October 1999 contained no objective findings of a chronic left hip condition that was secondary to the service-connected disability.

The RO notified the Veteran of the November 1999 rating decision in a letter dated in November 1999.  The letter was enclosed with a VA Form 4107.  The Veteran did not submit a timely notice of disagreement as to the issues.  In addition, no new and material evidence was received within the one-year period following notice of the November 1999 rating decision.  As such, the Veteran did not timely appeal the November 1999 rating decision's denial of the petition to reopen the claim for entitlement to service connection for a back disability and denial of the claim for entitlement to service connection for a left hip disability.  See 38 C.F.R. §§ 3.156, 20.201, 20.302.  The November 1999 rating decision is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

In February 2002, the Veteran submitted a petition to reopen the claim for entitlement to service connection for a left hip disability and original claims for entitlement to service connection for a left arm disability, a left shoulder disability, a right hip disability, and a left foot disability.  See VA Form 21-4138 received in February 2002.  The RO denied the Veteran's petition and claims in the August 2002 rating decision.  The Veteran submitted a timely notice of disagreement as to the issues in August 2002 and, following issuance of a statement of the case in August 2002, submitted a timely substantive appeal as to the issues in September 2002.  The Board issued a decision in July 2006 denying the Veteran's claims.  In the decision, the Board explained that the Veteran's service treatment records are negative for complaints or findings pertaining to the hips or nerve damage in the left arm, left shoulder, or left foot; there was no competent evidence linking any current left hip or right hip disability to the Veteran's active service or to the Veteran's service-connected nerve injury; and that there was no competent evidence demonstrating that the Veteran had nerve damage of the left arm, left shoulder, or left foot that is related to his active service or to his service-connected nerve injury.  In so doing, the Board noted the Veteran's statements concerning the onset of his disabilities and his treatment for pain and left shoulder tendonitis.  The Board also discussed VA examinations provided in August 2003, including the fact that a VA peripheral nerves examiner determined that the Veteran's complaints of pain had not been associated with any particular nerve or nerve root.  In addition, a VA joints examiner found no evidence to support the Veteran's assertions that his foot and hip pain are related to his service-connected nerve injury.

The Veteran has not filed a motion for reconsideration of the July 2006 Board decision, nor has such reconsideration been ordered by the Chairman of the Board.  The Veteran also did not appeal the claim to the Court within the prescribed period of time.  Accordingly, the July 2006 Board decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

In August 2002, VA received from the Veteran a petition to reopen the claim for entitlement to service connection for a back disability.  See VA Form 21-4138 received in August 2002.  In the February 2003 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim, explaining that the evidence received since the previous denial was new but did not bear directly and substantially upon the issue of service connection.  The RO noted that the claim was previously denied because there was no evidence of a low back injury or chronic back disability in service and there was no medical evidence of a relationship between the Veteran's back disability and his service-connected nerve injury.  The RO specifically discussed the Veteran's treatment for degenerative joint disease of the lumbar spine, lumbar radiculopathy, and back pain.  The Veteran submitted a timely notice of disagreement as to the February 2003 rating decision in July 2003, and the RO issued a statement of the case as to the issue in October 2003, which continued the denial of the Veteran's petition to reopen the previously denied claim.  The statement of the case cited to the relevant statutes and regulations and provided reasons and bases for the denial.

The letter notifying the Veteran of the October 2003 statement of the case explained to the Veteran his right to appeal the denial to the Board, to include through the submission of a timely substantive appeal.  The Veteran did not submit a timely substantive appeal following issuance of the October 2003 statement of the case, and new and material evidence was not received within the remainder of the one-year appeal period following the February 2003 rating decision.  As such, the Veteran did not timely appeal the February 2003 rating decision.  See 38 C.F.R. §§ 3.156, 20.201, 20.302.  Therefore, the February 2003 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted an original claim for entitlement to service connection for a right knee disability in October 2009.  See VA Form 21-4138 received in October 2009.  The RO denied the Veteran's claim in the April 2010 rating decision.  In so doing, the RO explained that the Veteran's medical treatment records shows complaints of right knee pain, but that x-rays had been negative for any right knee condition.  The RO also noted that the March 2010 VA examiner diagnosed the Veteran with patellofemoral pain syndrome and opined that it is less likely than not that the Veteran's current right knee pain is related to his active service because there was no injury to the right knee or objective documentation to suggest that his in-service complaint of right knee pain was other than limited and acute at that time.

The RO notified the Veteran of the April 2010 rating decision in a letter dated in April 2010.  The letter was enclosed with a VA Form 4107.  The Veteran did not submit a timely notice of disagreement as to the issue.  In addition, the evidence received within the one-year period following notice of the April 2010 rating decision was not material to the issue of entitlement to service connection for a right knee disability.  As such, the Veteran did not timely appeal the April 2010 rating decision's denial of entitlement to service connection for a right knee disability.  See 38 C.F.R. §§ 3.156, 20.201, 20.302.  The April 2010 rating decision is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

Petition to Reopen the Claim for Service Connection for Left Shoulder, Left Arm, Left Hip, Right Hip, and Left Foot Disabilities

Evidence received since the final July 2006 Board decision that is relevant to the claims for entitlement to service connection for left shoulder, left arm, left hip, right hip, and left foot disabilities includes VA treatment records, statements from the Veteran, statements from the Veteran's ex-wife and stepson, a May 2013 VA foot miscellaneous examination, a January 2017 VA peripheral nerves condition examination, and the Veteran's testimony at the September 2017 Board hearing.   The medical treatment records show that the Veteran continues to be treated for reports of pain in the left shoulder, left arm, left hip, right hip, and left foot.  They do not contain any medical statements medically linking those conditions to the Veteran's active service or to his service-connected disabilities.  In his statements, the Veteran essentially repeats his previous statements that his current left shoulder, left arm, left hip, right hip, and left foot disabilities are related to his service-connected disabilities or are directly related to the in-service incident that caused that nerve injury.  In her statements, the Veteran's ex-wife indicates that the Veteran has pain, which he reports is due to his in-service injury.  In his statement, the Veteran's stepson states that the Veteran has pain.  The May 2013 VA examiner stated that there was no objective evidence of a left foot condition on examination and therefore did not provide a diagnosis as to the left foot pain.  The January 2017 VA examiner stated that the Veteran has lumbar radiculopathy in the bilateral lower extremities that is likely responsible for additional nerve symptoms in the left lower leg and feet.  At the September 2017 Board hearing, the Veteran repeated his previous statement that his current left shoulder, left arm, left hip, right hip, and left foot disabilities are related to the in-service fall that caused his service-connected nerve injury.  He also testified that he has been told that there is such a connection, but that his doctors will not put such an opinion into writing.

The additional evidence received since the final July 2006 Board decision is new in the sense that it was not previously considered by VA, but it is not considered material because it is essentially cumulative or redundant of evidence that was of record at the time of the prior final denial or otherwise does not raise a reasonable possibility of substantiating the claims.  Specifically, the treatment records merely confirm the Veteran's current complaints of pain and the previously considered diagnoses of the left shoulder, left arm, left hip, and right hip.  The medical treatment records are therefore cumulative of evidence previously considered.  The statements from the Veteran's ex-wife and stepson as to the Veteran's current pain symptoms merely confirm that that the Veteran has pain; they do not establish a previously unestablished fact.  The May 2013 VA examiner's statements provide no support for the Veteran's claims.  The January 2017 VA examiner's statements likewise do not provide support for the Veteran's claims, as they merely link the Veteran's lower left leg symptoms to his lumbar radiculopathy.  However, the Veteran has not been service connected for lumbar radiculopathy.  The Veteran's statements and hearing testimony are essentially a restatement of the contentions he presented in support of his previously denied claims.  His theories that the current left shoulder, left arm, left hip, right hip, and left foot disabilities are directly related to the in-service injury or are secondary to the service-connected nerve injury were previously considered.  His assertions that he has been told that there is such a connection, but that his doctors will not put such an opinion into writing indicate that there is no outstanding medical evidence that might substantiating the previously denied claims.  The Veteran has not presented new evidence that raises a reasonable possibility of substantiating the claims for entitlement to service connection for left shoulder, left arm, left hip, right hip, and left foot disabilities based on those theories or any other theories of entitlement.  

In summary, the Veteran was most recently denied entitlement to service connection for left shoulder, left arm, left hip, right hip, and left foot disabilities in the final July 2006 Board decision.  Evidence received since the July 2006 Board decision is cumulative of evidence already considered by VA, does not relate to an unestablished fact necessary to substantiate the previously denied claims, and does not raise a reasonable possibility of substantiating the previously denied claims.  38 C.F.R. § 3.156.  Accordingly, new and material evidence to reopen the finally denied claims for entitlement to service connection for left shoulder, left arm, left hip, right hip, and left foot disabilities has not been received, the benefit-of-the-doubt doctrine is not for application, and the claims for entitlement to service connection for left shoulder, left arm, left hip, right hip, and left foot disabilities are not reopened.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen the Claim for Service Connection for a Back Disability

Evidence received since the October 2003 statement of the case that is relevant to the claim for entitlement to service connection for a back disability includes VA treatment records, statements from the Veteran, statements from the Veteran's ex-wife and stepson, and the Veteran's testimony at the September 2017 Board hearing.  The medical treatment records show that the Veteran continues to complain of low back pain and to be treated for degenerative joint disease and lumbar radiculopathy.  They do not contain any medical statements medically linking that lumbosacral spine conditions to the Veteran's active service or indicating that the Veteran's lumbosacral spine conditions are caused or aggravated by his service-connected nerve injury.  In his statements, the Veteran essentially repeats his previous statements that his current back conditions, to include his back pain, are related to his service-connected nerve injury or to the in-service incident that caused that nerve injury.  In her statements, the Veteran's ex-wife indicates that the Veteran has back pain, which he reports is due to his in-service injury.  In his statement, the Veteran's stepson indicates that the Veteran has back pain.  At the September 2017 Board hearing, the Veteran repeated his previous assertions that his current back disabilities are related to the in-service fall that caused his service-connected nerve injury.

The additional evidence received since the October 2003 statement of the case is new in the sense that it was not previously considered by VA, but it is not considered material because it is essentially cumulative or redundant of evidence that was of record at the time of the prior final denial.  Specifically, the treatment records merely confirm the Veteran's current complaints of pain and lumbosacral spine diagnoses, which were considered by the RO its October 2003 statement of the case, and are therefore cumulative of evidence previously considered.  The statements from the Veteran's ex-wife and stepson as to the Veteran's current pain symptoms merely confirm that that the Veteran has back pain; they do not establish a previously unestablished fact.  The Veteran's ex-wife's statement that the Veteran reports his back pain began during his active service is also not material because it merely repeats the Veteran's contention that the current lumbosacral spine disabilities are directly related to his active service, which was considered as part of the previously denied claims.  The Veteran's statements and hearing testimony are essentially a restatement of the contentions he presented in support of his previously denied claims for entitlement to service connection for a back disability.  His theories that the current back disabilities are directly related to the in-service injury or are secondary to the service-connected nerve injury were previously considered and he has not presented new evidence that raises a reasonable possibility of substantiating the claim for entitlement to service connection for a back disability based on those theories or any other theories of entitlement.

In summary, the Veteran was most recently denied reopening of the previously denied claim for entitlement to service connection for a lumbosacral spine disability in the October 2003 statement of the case.  Evidence received since the October 2003 statement of the case either is not new or is new but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, new and material evidence to reopen the finally denied claim for entitlement to service connection for a back disability has not been received, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for a back disability is not reopened.  Gilbert, 1 Vet. App. 49; 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen the Claim for Service Connection for a Right Knee Disability

Evidence received since the final April 2010 rating decision includes the Veteran's statements that his current right knee disability is secondary to his service-connected left knee disability, to include as due to an altered gait from the service-connected left knee disability.  See, e.g., VA Form 21-0820, Report of General Information, dated in October 2011.  This evidence is new in that it was not previously considered by VA.  It is also material because it offers additional insight into the nature of the claimed disability and because it present a new theory of entitlement to service connection not previously considered by VA.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a right knee disability, and the claim is therefore reopened.  38 C.F.R. § 3.156.

Service Connection for a Right Knee Disability

The Veteran seeks entitlement to service connection for a right knee disability, to include as secondary to his service-connected disabilities.  He contends the disability is causally related to his in-service injury and in-service reports of knee pain, or was caused or aggravated by compensating for his service-connected left knee disability.  See, e.g., VA Form 21-0820 dated in October 2011.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Turning to the relevant evidence of record, the Board notes that the March 2010 VA examiner diagnosed the Veteran with bilateral patellofemoral pain syndrome and the May 2013 and December 2014 VA examiners diagnosed the Veteran with right knee strain.  Thus, the record shows that the Veteran has current right knee disabilities of patellofemoral pain syndrome and strain, and the question remaining for consideration is whether the current right knee disabilities are causally related to the Veteran's active service or were caused or aggravated by his service-connected disabilities.

The Veteran's service treatment records show that he reported bilateral knee pain in November 1984.  An x-ray of the bilateral knees was "entirely within normal limits."  The Veteran again reported bilateral knee pain in December 1984.  On examination, his knees were within normal limits.  He was diagnosed with patellofemoral pain syndrome.  On a February 1985 report of medical history for re-enlistment, the Veteran denied current or past "trick" or locked knee and lameness.  There are no further service treatment records documenting reports of right knee symptoms.  In October 1985, the Veteran fell through a window and sustained a laceration to the left anterior from the broken glass.  In December 1985, he underwent resection of a neuroma and repair of a severed nerve in the area of the laceration.  Thereafter, he continued to report dysesthesias and paresthesias in the left anterior thigh area.  In June 1986, he underwent an operation for excision of a second neuroma.  Further treatments failed to provide relief of his pain and numbness in the area of the left thigh.

The March 2010 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  He noted the Veteran's reports of having bilateral knee pain during his active service, but not being able to remember any specific injuries to the knees in service.  The Veteran told the examiner that onset of the right knee symptoms during service was slow and gradual and that he felt the symptoms were due to strenuous, repetitive activity.  The examiner also noted the in-service laceration to the left thigh.  The examiner opined that it is less likely than not that the right knee condition is related to the Veteran's active service.  As a rationale for that opinion, he explained that there was no in-service injury of the right knee and there is no appropriate objective documentation or data to suggest that any current symptoms in the right knee are related to the Veteran's active service.  Specifically, the Veteran was discharged from active service more than 20 years prior to the examination, and although there was one or two occasions when he saw physicians about knee pain while in the military, his symptoms that were present during active service were self-limited and there is no clear documentation that would allow connection of the current right knee disability to the Veteran's active service.

The Board affords probative weight to the March 2010 VA examiner's opinion because it is based on a review of the record and an in-person examination of the Veteran, and is supported by appropriate rationale that explains the medical basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (an adequate medical examination must provide a rationale and explanation for its conclusions).  It is also consistent with the record in that the service treatment records show complaints of right knee pain in 1984, but not at any point after that.  The Veteran denied knee symptoms on the February 1985 report of medical history.  There are no competent medical opinions of record that weigh against the probative value of the March 2010 VA examiner's opinion.  Therefore, the Board concludes that the probative evidence of record does not indicate that it is at least as likely as not that the Veteran's current right knee disabilities are directly related to his active service.

As to whether the Veteran's current right knee disability is caused or aggravated by his service-connected disabilities, the May 2013 VA examiner reviewed the record and examined the Veteran.  He opined that the current right knee disability is less likely than not proximately due to or the result of the Veteran's service-connected conditions.  As a rationale for the opinion, the examiner noted that the Veteran has a generalized gait disturbance due to pain in the knees, hips, and back.  However, there is no definite preferential favoring of the left knee or undue stress on the right knee shown on examination to suggest a direct causative relationship between the Veteran's service-connected left knee condition and his right knee disability.

The December 2014 VA examiner also reviewed the record and examined the Veteran.  He ordered x-rays of the Veteran's bilateral knees and stated that he could not render an opinion until the results of those x-rays were received.  X-rays of the Veteran's bilateral knees obtained in December 2014 were interpreted as showing no abnormalities of either knee.  In his September 2015 addendum opinion, the December 2014 VA examiner opined that the Veteran's right knee disability was less likely aggravated beyond its natural progression by his service-connected left knee patellofemoral pain syndrome.  As a rationale for the opinion, he explained that there is no evidence to support the Veteran's assertions that his service-connected left knee disability caused or aggravated his right knee disability.  Specifically, among those disabilities, "one should not cause the other" and "these are 2 totally separate disease[s] altogether."

The Board affords probative weight to the May 2013 and December 2014 VA examiners' opinions.  The opinions are consistent with the evidence of record, are based on the examiners' knowledge and expertise as physicians, and are supported by appropriate rationale.  The December 2014 VA examiner also based his opinion on newly obtained x-rays of the bilateral knees, which showed no abnormalities of either knee.  The May 2013 VA examiner explained that the Veteran's generalized gait disturbance does not result in favoring of the left knee or place undue stress on the right knee such that the current right knee disability would be caused by the service-connected left knee disability.  The December 2014 VA examiner explained that Veteran's right knee disability is not aggravated by the service-connected left knee disability because the two disabilities are "totally separate."  The Board therefore finds the May 2013 and December 2014 VA examiners' opinions to be probative in showing that the Veteran's current right knee disability is not caused or aggravated by his service-connected left knee disability.  See Nieves- Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. 444; see also Stefl, 21 Vet. App. at 123.  There are no competent medical opinions of record that weigh against the probative value of the May 2013 and December 2014 VA examiners' opinions.  Therefore, the Board concludes that the probative evidence of record does not indicate that it is at least as likely as not that the Veteran's current right knee disabilities are caused by or proximately due to his service-connected disabilities, or are aggravated by his service-connected disabilities.

The Board acknowledges the Veteran's belief that his right knee disability is causally related to his active service or is caused or aggravated by his service-connected left knee disability.  The Veteran is competent to report symptoms such as pain and his belief that he compensates for his service-connected left knee disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not considered competent to provide opinions as to the likely etiology of his right knee disability or to state that the condition has been aggravated by his service-connected disabilities, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements are not probative as to those matters and do not weigh against the probative value of the VA examiners' opinions.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for a right knee disability.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen the claim for entitlement to service connection for a left shoulder disability; therefore, the claim is not reopened.

New and material evidence has not been received to reopen the claim for entitlement to service connection for a left arm disability; therefore, the claim is not reopened.

New and material evidence has not been received to reopen the claim for entitlement to service connection for a back disability; therefore, the claim is not reopened.

New and material evidence has not been received to reopen the claim for entitlement to service connection for a left hip disability; therefore, the claim is not reopened.

New and material evidence has not been received to reopen the claim for entitlement to service connection for a right hip disability; therefore, the claim is not reopened.

New and material evidence has not been received to reopen the claim for entitlement to service connection for a left foot disability; therefore, the claim is not reopened.

New and material evidence having been received, the claim for entitlement to service connection for a right knee disability is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a right knee disability is denied.



REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Increased Initial Rating for Mood Disorder

The Veteran was most recently provided an examination in January 2017.  The record shows that the Veteran was admitted to a VA medical facility for depressive disorder from March 13, 2017, to March 20, 2017.  At the September 2017 Board hearing, the Veteran testified that he was recently admitted to a private medical facility due to an exacerbation of his mood disorder and that his psychiatric symptoms have worsened since that admission.  In light of the evidence of record showing multiple admissions for mood disorder since the January 2017 VA examination and the Veteran's assertions that his psychiatric symptoms have worsened since that time, the Board finds that a new VA examination is required so that the current nature and severity of the Veteran's mood disorder may be determined.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  The Board notes that the Veteran has been diagnosed with alcohol and drug dependency disorders that have not been service connected.  As such, the examiner should be instructed to determine whether the Veteran's symptoms due to the service-connected mood disorder can be differentiated from those due to the nonservice-connected alcohol and drug dependency disorders.  If the symptoms can be differentiated, then the examiner should state what symptoms are attributable to each disorder.

In addition, the Veteran testified at the September 2017 Board hearing that he has received therapy and psychiatric treatment at Three Rivers and Christ Central, which are both private facilities.  The VA treatment records reference both of those facilities, but the record does not currently contain treatment records from them.  On remand, efforts must be made to obtain records from Three Rivers and Christ Central.

SMC for Aid and Attendance and TDIU

As to the Veteran's claims for entitlement to SMC based on the need for regular aid and attendance and for entitlement to a TDIU, the Board finds that the evidence requested in connection with the issue of entitlement to an increased initial rating for mood disorder could be relevant to and have a significant impact on the SMC and TDIU claims.  As such, the SMC and TDIU issues are inextricably intertwined with the increased rating issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the development requested in connection with the remand of the increased rating issue must be completed prior to appellate consideration of entitlement to SMC for aid and attendance and entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all outstanding, relevant treatment records from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from Three Rivers and Christ Central, which he discussed at his September 2017 Board hearing.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  See 38 C.F.R. § 3.159(c)(1).  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  After completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected mood disorder.  The record and a copy of this remand must be made available to the examiner.  The examiner must conduct all testing deemed necessary in conjunction with this request.  The examiner should conduct a mental status examination of the Veteran and report all manifestations related to the Veteran's mood disorder.

The examiner must determine whether the Veteran's symptoms due to the service-connected mood disorder can be differentiated from his symptoms due to nonservice-connected alcohol and drug dependency disorders.  If the symptoms can be differentiated, then the examiner should state what symptoms are attributable to each disorder.

A complete rationale for all opinions must be provided.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


